ZEWAR JEWELLERY, INC. 318 North Carson Street, Suite 208 Carson City, Nevada 89701 Tel. (775) 883-0104 Fax (775) 883-0340 December 5, 2013 Scott Anderegg, Esq. Division of Corporation Finance U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:Zewar Jewellery, Inc. Form 8-K Filed November 20, 2013 File No. 333-185278 Dear Mr. Anderegg: Reference is made to your comment letter, dated November 26, 2013, relating to the subject Current Report on Form 8-K.We have revised the foregoing form to remove the statements regarding a change in shell company status. Contemporaneously with the filing of this letter we are filingan amendment to the above referenced Form 8-K. The Company acknowledges that: - it is responsible for the adequacy and accuracy of the disclosure in the filing; - Staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and - it may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Thank you for your assistance and cooperation. Zewar Jewellery, Inc. By: /s/ Charles Bream Name: Charles Bream Title: Chief Executive Officer
